Citation Nr: 9919642	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-19 602	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.  




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in September 1997, 
when it was remanded for records, examination of the veteran 
and medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a bilateral hearing loss disability as 
the result of acoustic trauma during his combat service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.304, 3.385 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  VA is acutely 
aware of its duty to explore all possible sources of evidence 
in claims such as this where the service medical records were 
destroyed in the 1973 fire at the records center.  See Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  There are no service 
medical records for the veteran.  There are no records from 
the Surgeon General's Office.  Further search has not 
disclosed any other records.  The veteran has reported that 
the doctors who treated him after service are dead and that 
the records from his employer were destroyed.  The veteran 
has not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

The separation report shows that veteran was awarded a combat 
infantryman badge.  He was also a light truck driver.  He 
served in 3 campaigns in Europe.  The Board concedes that the 
appellant is a combat veteran.  Because he is a combat 
veteran, the claim has been analyzed in accordance with 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) set forth a three-step sequential test 
interpreting section 1154(b) that, if met, provides a 
rebuttable presumption of service connection. Under the first 
step, "it must be determined whether the veteran has 
proffered 'satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.'"  Under 
the second step, "it must be determined whether the proffered 
evidence is 'consistent with the circumstances, conditions, 
or hardships of such service.'"  Finally, under the third 
step, "it must be determined whether the government has met 
its burden of rebutting the presumption of service-connection 
by 'clear and convincing evidence to the contrary.'"  Id. at 
393 (quoting 38 U.S.C. § 1154(b)).  

The veteran submitted a statement dated in March 1996, in 
which he certified that he felt his hearing loss was due to 
combat exposure to heavy weapons fire.  The Board finds this 
certified statement is satisfactory lay of acoustic trauma 
during the veteran's combat service and that such injury is 
consistent with the circumstances, conditions, and hardships 
of combat service.  There is no clear and unmistakable 
evidence to rebut the acoustic trauma in service.   

There is also a current hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  What constitutes a hearing 
loss disability is defined by regulation.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).  

On the authorized VA audiologic evaluation in January 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
35
60
70
70
59
LEFT
60
55
65
75
75
68

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and of 12 percent in the left ear.  
These VA test results establish that the veteran has a 
hearing loss disability within the meaning of the applicable 
regulation.  

On the authorized VA audiologic evaluation in March 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
35
50
70
75
85
70
LEFT
50
55
65
75
80
69

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 12 percent in the left ear.  
Here again, the findings show a current hearing loss 
disability within the meaning of the applicable regulation.  

The remaining question is whether there is a nexus between 
the current disability and the acoustic trauma in service.  
This connection may not be presumed under 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(d); but must be demonstrated by evidence 
from a physician or other medical professional with the 
medical training and expertise to provide competent evidence 
on the medical question of etiology.  See Wade v. West, 
11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 148 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  

While the veteran may feel that there is a connection, as a 
lay witness, he does not have the expertise to provide 
competent evidence of a connection.  The opinion of a trained 
medical professional is required.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

There are no opinions from a competent medical source which 
are against a connection.  The January 1996 VA examination 
did not provide any opinion as to etiology.  On the March 
1998 VA examination, the audiologist stated that she could 
not distinguish hearing loss in service from the post service 
hearing loss due to the veteran's railroad work and advancing 
age.  However, the audiologist did express the opinion that 
it was probable that the veteran's hearing loss was at least 
initiated during his combat experience.  She also wrote that 
it was probable that the veteran did suffer some hearing loss 
damage while in combat.  Considering these opinions and 
giving the veteran the benefit of the doubt, the Board finds 
that there is a connection between the current hearing loss 
disability and the acoustic trauma during the veteran's 
combat service.  38 U.S.C.A. § 5107(b) (West 1991).  
Consequently, service connection for a bilateral hearing loss 
disability is granted.  




ORDER

Service connection for a bilateral hearing loss disability is 
granted.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

